Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to applicant’s amendment filed, 01 December 2022, of application filed, with the above serial number, on 16 August 2017 in which no claims have been amended. Claims 2, 9-12, 19-22, 29-32, 39-41 are pending in the application. It is noted that claims on p. 9 of Remarks cited as pending are still not accurate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “mimics” in claim 2, 12, 22, 32 is a relative term which renders the claim indefinite. The term “mimics” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The mimicking of the in-progress visual representation is not with reference to sound as in par. 32 or 61, and with par. 32 concerning the visual mimics as claimed, this would be for ‘appear to mimic’ not actual mimicking. The ‘mimics’ as claimed continues to be indefinite as it is not clear what, if anything is being added as claimed and the scope of such mimic is indefinite. The claims already recite presenting an in progress visual representation and blurring such. The claims are adding a wherein clause that such presentation is also mimicked, in other words suggests to be enhanced in some form as with a ‘tap, tap, tap’ or feeling a vibration, yet these elements are not claimed, only the visual mimic is claimed but is either redundant or vague what is scope is actually claiming to encompass.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 9-12, 19-22, 29-32, 39-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (hereinafter “Williams”, 2009/0222523) in view of Bukurak et al (hereinafter “Bukurak”, 2014/0040756).
As per Claim 2, Williams discloses a method of operating a receiving device engaged in a messaging session with a sending device (at least Fig. 7), comprising: 
receiving, from the sending device, pre-messages that indicate a current state of a communication message, the pre-messages including portions of the communication message (at least paragraph 37, 47, 49-50, 53; a user enters a portion of a message into message entry area 112 and messaging application 100 determines whether to transmit a segment or a portion (e.g., part of a message that is not yet complete) of the partially entered message to at least one connected friend);
storing the received portions of the communication message (at least paragraph 37, 45-47, 49-50, 53, 61; transmitted segments or portions (e.g., part of a message that is not yet complete) of the partially entered message to at least one connected friend, stored in buffer and chat log); and 
presenting, on the receiving device, an in-progress visual representation of a message content of the received portions of the communication message on a display screen of the receiving device (at least Fig. 7; paragraph 37, 47, 49-50, 53; “real-time chat”, where user ALE can view “MCK is typing: I see your typi_” as they type; a user enters a portion of a message into message entry area 112 and messaging application 100 determines whether to transmit a segment or a portion (e.g., part of a message that is not yet complete) of the partially entered message to at least one connected friend),
updating the in-progress visual representation based on a currently received portion of the communication message (at least paragraph 55; messaging application 100 receives segments of a partially entered message that includes updates to any previously received segments of a partially entered message. Thus, in this embodiment, messaging application 100 determines the changes or differences in the partially entered message based on the message segment received and displays the changes in message status indicator 118 (e.g., displaying partial message additions or partial message deletions). In one embodiment, the changes displayed in message status indicator 118 are displayed such that the message appears to be edited as the user is typing; however, messaging application 100 can display updates and additions to message status indicator 118 in any suitable manner with any suitable animation techniques); 
receiving an indicator from the sending device that indicates a completion of the communication message (at least paragraph 49-50; after message application 100 receives the message complete signal, messaging application 100 transmits the entire completed message and a message complete signal to at least one connected messaging application participating in the chat session or to each connected messaging application participating in the chat session. In one embodiment, messaging application 100 determines that the entire completed message had already been transmitted in at least one segment as previously described. Thus, in this embodiment, messaging application 100 only transmits a message complete signal); 
creating a complete communication message based on the stored received portions of the communication message after receiving the indicator (at least paragraph 49-50, 59; after message application 100 receives the message complete signal, messaging application 100 transmits the entire completed message and a message complete signal to at least one connected messaging application participating in the chat session or to each connected messaging application participating in the chat session. In one embodiment, messaging application 100 determines that the entire completed message had already been transmitted in at least one segment as previously described. Thus, in this embodiment, messaging application 100 only transmits a message complete signal); and
replacing the in-progress visual representation with a visual representation of the complete message communication message (at least paragraph 49-50, 59; if messaging application 100 determines that a message complete signal is included with a received message or segment of a message, messaging application 100 displays the completed message in chat log 122; messaging application 100 can transmit a portion of the completed message (e.g., the previously unsent portions of the entered message, because other portions were already transmitted in previous message segments) along with the message complete signal), wherein the in-progress visual representation mimics the current state of the communication message based on a frequency of the reception of the pre-messages received at the receiving device from the sending device before receiving the indicator (at least fig. 7; paragraph 37-39; messaging application 100 determines whether to transmit a segment of the partially entered message based on a predetermined amount of time that has passed after a predetermined event (e.g., after the user started to enter a message into message entry area 112). In one example, messaging application 100 begins a three second countdown timer after the user starts to enter a message into message entry area 112. After the three seconds have elapsed, messaging application 100 transmits the segment of the partially entered message to at least one connected messaging application; If the elapsed time in the timer is greater than or equal to the predetermined time period, then the process proceeds to step 450. At step 450, messaging application 100 transmits the keystrokes collected during the predetermined time period as a message segment to at least one connected messaging application; Fig. 7: “MCK is typing: I see your typi_” which is the GUI shown in messaging application on the receiving device of the real time messaging).
Williams fails to explicitly disclose the in-progress visual representation of the message content of the received portions of the communication message is blurred by the receiving device, and replacing with an unblurred visual representation of the message content.
However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Bukarak. Bukarak discloses, in an analogous art, message content from messages from another user can be visually blurred or obfuscated when viewed by a recipient and corresponding displaying and viewing results (unblurring) of blurred message content (at least Bukarak Fig. 19-20; paragraph 104-105). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Bukarak’s blurring with Williams, as Bukarak discloses this being useful for messages that are indicated as being marked as private (at least paragraph 101), wherein such is advantageous such that a recipient may view that there is content of the message and how much is being typed, but must perform some action in order to view the private message.
As per Claim 9. The method of claim 2, wherein the presenting presents the in-progress visual representation within a message history window on the display screen of the receiving device (at least Fig. 14; in progress message 118 displayed within chat log 122).
As per Claim 10. The method of claim 9, wherein one or more visual representations depicting perceivable message content from one or more previously completed communication messages are displayed in the message history window along with the in-progress visual representation (at least Fig. 14; in progress message 118 displayed within chat log 122). 
As per Claim 11. The method of claim 9, wherein the presenting further presents, on the display screen, an input window that presents an in-progress version of message content entered by a user of the receiving device prior to message completion (at least Fig. 14; in progress message in window 112).
As per Claims 12, 19-22, 29-32, 39-41. The limitations therein have substantially the same scope as claims 2, 9-11 because claims 2, 9-11 are a method for implementing the receiving device of claims 12, 19-21, the receiving device of claims 22, 29-31, and non-transitory medium of claims 32, 39-41. Therefore claims 12, 19-22, 29-32, 39-41 are rejected for at least the same reasons as claims 2, 9-11.

Response to Arguments
Applicant's arguments filed 01 December 2022 have been fully considered but they are not persuasive.
Regarding the 112 remarks on p. 9 of the 12/1/22 response, see above revised rejection for further clarity but also to repeat:
“The mimicking of the in-progress visual representation is not with reference to sound as in par. 32 or 61, and with par. 32 concerning the visual mimics as claimed, this would be for ‘appear to mimic’ not actual mimicking. The ‘mimics’ as claimed continues to be indefinite as it is not clear what, if anything is being added as claimed and the scope of such mimic is indefinite. The claims already recite presenting an in progress visual representation and blurring such. The claims are adding a wherein clause that such presentation is also mimicked, in other words suggests to be enhanced in some form as with a ‘tap, tap, tap’ or feeling a vibration, yet these elements are not claimed, only the visual mimic is claimed but is either redundant or vague what is scope is actually claiming to encompass.”
Applicant argues that Williams does not disclose the claim 2 limitations of:
wherein the in-progress visual representation mimics the current state of the communication message based on a frequency of the reception of the pre-messages received at the receiving device from the sending device before receiving the indicator.
	Applicant argues such being that Williams discloses messaging application transmits a segment of a partially entered message, not how the limitation above is claimed with respect to receiving and the reception of the pre-messages at the receiving device. (see p. 10-11 of remarks 12/1).
Thus, it appears Applicant is only arguing that Williams teaches transmitting the messages and pre-messages but not the claim from the reception side? 
In order to better understand what is being claimed, turning to the specification, for what is disclosed for the claimed “frequency of the reception of the pre-messages”, par. 40 recites “sending device may generate and transmit the pre- messages intermittently based on a frequency and/or a trigger. For example, the sending device may generate and/or transmit a pre-message once every defined frequency period, such as, but not limited, once every millisecond, ten milliseconds, 100 milliseconds, or the like.” While par. 62 offers “For example, in a non-limiting aspect, the communication characteristic indicator may be generated and/or transmitted (e.g., during a period where a transmitting device user is composing a communication message) at a high enough frequency such that, when received and a corresponding response is displayed by the receiving device, its user appears to be viewing a real-time, contemporaneous, substantially simultaneous representation of the state of the communication message being composed at the transmitting device.” 
Thus the only disclosure regarding such frequency of pre-messages appears to be with respect to the transmission. And for the network types described in the specification @par. 76+ for example with UMTS packet networks, this is logical as a frequency of transmission can be controlled, whereas frequency of reception cannot, as it is well known with such networks that packet reception is not guaranteed, many factors including network congestion play a role in when a receiver receives such pre-messages. In fact the spec. @par. 79 outlines ACKs and NACKs where the receive processor may not have received a transmitted pre-message, but the transmitted pre-message was sent with the frequency as programmed. In other words, there cannot be a ‘frequency of reception’ as such networking environments of the application would not receive such packets at the exact timing required for a frequency definition to be met.
Williams clearly teaches both sides, it is not clear how only one side can be taught. As when a message is transmitted (unless there is some description or suggestion of it being blocked or dropped etc, which there is not in Williams) it is inherent that the message is respectively received by the at least one receiver. In this case though, it is not necessary to rely on inherency as Williams teaches both the transmitting and receiving in the description and figures (at least paragraph 37-39): “messaging application 100 determines whether to transmit a segment of the partially entered message based on a predetermined amount of time that has passed after a predetermined event (e.g., after the user started to enter a message into message entry area 112). In one example, messaging application 100 begins a three second countdown timer after the user starts to enter a message into message entry area 112. After the three seconds have elapsed, messaging application 100 transmits the segment of the partially entered message to at least one connected messaging application; If the elapsed time in the timer is greater than or equal to the predetermined time period, then the process proceeds to step 450. At step 450, messaging application 100 transmits the keystrokes collected during the predetermined time period” (frequency) “as a message segment to at least one connected messaging application”. The claims also indicate a “sending device” (transmit side) is the device sending / transmitting the pre-messages and indicator.
See also the figures including Fig 1. or Fig. 7 where the receiver “ALE” sees what partial messages are being sent by MCK: “MCK is typing: I see your typi_” which is the GUI shown in messaging application on the receiving device of the real time messaging. 
Williams clearly is teaching the sender sending at a (using the example given but Williams also notes any suitable amount of time can be used) 3 second period which is a 0.33Hz frequency such that as the sender types, every 3 seconds the partial messages are sent to the receiver and as shown in Fig. 7 @118 the receiver displays the message as it is being typed based on when the messages are received, which would be close to the 0.33Hz but not exact. The sender and receiver are each using the same messaging application 100.
Finally, Examiner is not clear on exactly what is being argued and if the Examiner is missing something, such as how Williams “does not really disclose” handling received messages, and recommends Applicant to conduct an Interview for compact prosecution as the application has had 5 RCEs filed at this point, with 2 RCEs filed since the last Interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY TODD/Primary Examiner, Art Unit 2443